United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 06-1190
                                  ___________

Ronald Smith,                        *
                                     *
           Plaintiff-Appellant,      *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * District of Nebraska.
Frank Implement Co.,                 *
                                     *    [UNPUBLISHED]
           Defendant-Appellee.       *
                                ___________

                            Submitted: June 16, 2006
                               Filed: July 19, 2006
                                ___________

Before BYE, LAY, and RILEY, Circuit Judges.
                              ___________

PER CURIAM.

       Ronald Smith (“Smith”) brought suit against his former employer, Frank
Implement Company (“Frank Implement”), alleging employment discrimination in
violation of the Americans with Disabilities Act, 42 U.S.C. §§ 12101-12213 (“ADA”),
and the Nebraska Fair Employment Practice Act, Neb. Rev. Stat. §§ 48-1101 to 48-
1125 (“NFEPA”). Smith appeals the magistrate judge’s1 grant of summary judgment
in favor of Frank Implement. We affirm.


      1
        The Honorable F.A. Gossett, III, United States Magistrate Judge for the
District of Nebraska, deciding the case pursuant to 28 U.S.C. § 636.
        Based on our de novo review, Baucom v. Holiday Cos., 428 F.3d 764, 766 (8th
Cir. 2005) (standard of review), the district court did not err in granting summary
judgment. Smith failed to establish that he is qualified to perform the essential
functions of the “parts person” position at Frank Implement, with or without
accommodation. See Dropinski v. Douglas County, 298 F.3d 704, 706 (8th Cir. 2002)
(elements of a prima facie disability discrimination case). The Frank Implement
employee handbook describes the company’s goal of providing prompt quality service
to customers. The handbook lists various duties assigned to a parts person, including
“other duties as assigned.” According to the affidavit of Bryan Frank, Frank
Implement’s General Manager, the parts person position at Frank Implement requires,
among other things, operating and working around dangerous equipment, obtaining
parts in elevated storage areas accessible only by scaffolding or ladder, using a
forklift, lifting heavy objects, and working alone during the “on call” shift on nights
and weekends. The parts manager also provided testimony regarding the amount of
time a parts person spends performing certain functions. Contrary to Smith’s
assertions, there is not an issue of fact regarding the essential functions of his job. See
id. at 707 (discussing the evidence an employer may provide to establish the essential
functions of a job) (citing Heaser v. Toro Co., 247 F.3d 826, 831 (8th Cir. 2001)).

       Smith’s doctors have recommended that, due to his seizure disorder, he not
operate or work near dangerous machinery, avoid unrestrained high places such as
ladders or scaffolding, and that he not drive a forklift. We agree with the magistrate
judge that while Smith contends he can perform a number of other parts person duties,
he never satisfactorily addressed his ability to perform the duties listed above. After
careful consideration of the record, we conclude there is no indication that Smith is
capable of performing the essential functions of his position without accommodation.

     Moreover, we conclude there is no reasonable accommodation that would allow
Smith to perform the essential functions of his job. Smith contends that the
accommodation he seeks would not unduly burden Frank Implement because he could

                                           -2-
perform additional duties currently completed by other Frank Implement employees
and would only require help “in a few of the responsibilities” of a parts person. In
addition, Smith argues Frank Implement’s failure to engage in an interactive process
to determine reasonable accommodation creates an issue of material fact, making
summary judgment inappropriate.

       The evidence in this case suggests that Smith cannot perform numerous
activities required of a parts person. Therefore, Frank Implement, a small company
with relatively few employees, would have to significantly change the layout of its
facility or the work structure of other employees in order to accommodate Smith.
“While job restructuring is a possible accommodation under the ADA, this court has
held that an employer need not reallocate or eliminate the essential functions of a job
to accommodate a disabled employee.” Fjellestad v. Pizza Hut of America, Inc., 188
F.3d 944, 950 (8th Cir. 1999). In light of our conclusion that Frank Implement cannot
accommodate Smith without undue burden, we need not discuss the interactive
process. See Dropinski, 298 F.3d at 710.

      For the above stated reasons, we affirm.
                      ______________________________




                                         -3-